AO 455 (Rev. 01/09) Waiver of an Indictment

 

UNITED STATES DISTRICT COURT
for the
Western District of Pennsylvania

 

United States of America )
v. ) Case No. 2:21 -- BS

DONALD VARGO )

)

Defendant )

WAIVER OF AN INDICTMENT

I understand that I have been accused of one or more offenses punishable by imprisonment for more than one
year. I was advised in open court of my rights and the nature of the proposed charges against me.

After receiving this advice, I waive my right to prosecution by indictment and consent to prosecution by
information.

Date: '

 

Defendant's signature

 

Signature of defendant’s attorney

 

Printed name of defendant's attorney

 

Judge's signature

 

Judge's printed name and title
